    Case 2:20-cv-00263-Z-BR Document 35 Filed 04/16/21                        Page 1 of 5 PageID 730



                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

SIMON GARCIA, REBECCA GARCIA,                          )
JOSE CAMPOS, and CHRISTOPHER                           )
GARCIA                                                 )
                                                       )
        Plaintiffs,                                    )
                                                       )
vs.                                                    )            Case No. 2:20-cv-00263-Z
                                                       )
SWIFT BEEF COMPANY, MANNY                              )
GUERRERO, ASHLEY HENNING,                              )
JACOB MONTOYA, and DONNA                               )
ESTRADA,                                               )
                                                       )
        Defendants.                                    )

      DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF SUPPLEMENTAL
        AUTHORITY IN SUPPORT OF PLAINTIFFS’ MOTION TO REMAND

        Defendants hereby file their Response to Plaintiffs’ Notice of Supplemental Authority in

Support of Plaintiffs’ Motion to Remand and Oppositions to Defendants’ Motions to Dismiss [ECF

33] (“Notice”), and state as follows:

                                                 Argument

        Plaintiffs ask the Court to consider a case from the Eastern District of Pennsylvania,

Benjamin v. JBS S.A., CV 20-2594, 2021 WL 308133, at *4 (E.D. Pa. Jan. 29, 2021), as persuasive

authority when evaluating Plaintiffs’ Motion to Remand and Defendants’ Motion to Dismiss. 1




1
  Plaintiffs appear to acknowledge that district court opinions and even Third Circuit opinions are not
binding on courts in this circuit. Camreta v. Greene, 563 U.S. 692, 709, n. 7 (2011) (“‘A decision of a
federal district court judge is not binding precedent in either a different judicial district, the same judicial
district, or even upon the same judge in a different case.’”); White v. Sanders, 49 F.3d 728, *2, n. 5 (5th
Cir. 1995) (holding a Third Circuit opinion is not binding in this circuit and analyzing the issue “without
regard to such non-binding precedent”); Longden v. Sunderman, 979 F.2d 1095, 1102 (5th Cir. 1992)
(denying appellants argument that relied on non-binding Third Circuit opinion); Holmes v. N. Tex. Health
Care Laundry Coop. Ass'n, 304 F. Supp. 3d 525, 544 (N.D. Tex. 2018) (“Further, as Clegg is an opinion of
the Third Circuit Court of Appeals, it is not binding on this court.”).

Defendants’ Response to Plaintiffs’ Notice of Supplemental
Authority in Support of Plaintiffs’ Motion to Remand                                                     Page 1
 Case 2:20-cv-00263-Z-BR Document 35 Filed 04/16/21                      Page 2 of 5 PageID 731



(ECF 33 at 2.) The Court should decline to consider the opinion as persuasive, however, because

it does not apply to the facts of this case. First, in contrast to Plaintiffs’ alleged injuries in this

case, the plaintiff’s injury in the Pennsylvania case occurred weeks before President Trump’s April

28, 2020 Executive Order. Second, Plaintiffs in this case expressly allege Defendants were

negligent because they failed to follow federal guidelines. This allegation raises a federal issue

and requires interpretation of the federal guidelines by this Court. Each argument will be addressed

in turn.

A.         The Pennsylvania decision is inapposite because the plaintiff in that case alleges the
           negligent conduct and injury occurred prior to the April 28, 2020 Executive Order.

           In the Pennsylvania case, the plaintiff alleges that his father became ill and passed away

from COVID-19 more than three weeks prior to the Executive Order issued by President Trump

on April 28, 2020. (ECF 33-1, at *1.) The Pennsylvania Court noted this fact in its opinion and

determined that the Executive Order was therefore irrelevant to its remand analysis. (ECF 33-1,

at *4 (“Moreover, we note that it is unclear how the Food Supply Chain Order, issued weeks after

Enock's death, is at all relevant to the instant matter.”).)

           Unlike the plaintiff in the Pennsylvania case, Plaintiffs in this case admit the Executive

Order applies to at least some of their claims. (See ECF 14 at 18 (“And even for the portions of

Plaintiffs’ claims that arise after the April 2, 2020 [sic], executive order . . . .”) (emphasis added).)

Similarly, Plaintiffs only allege that one of them—Simon Garcia—was infected with COVID-19

before the Executive Order was issued. (See ECF 14-1 at ¶ 15 (“Plaintiff Simon Garcia became

extremely ill with COVID-19, was hospitalized on or about April 18, 2020.”).) The other Plaintiffs

do not make the same allegation. (See id. at ¶¶ 16-18 (omitting when Plaintiffs Rebecca Garcia,

Jose Campos, and Christopher Garcia allegedly contracted COVID-19).)




Defendants’ Response to Plaintiffs’ Notice of Supplemental
Authority in Support of Plaintiffs’ Motion to Remand                                              Page 2
    Case 2:20-cv-00263-Z-BR Document 35 Filed 04/16/21                      Page 3 of 5 PageID 732



        Because the Pennsylvania Court’s decision is rooted in the fact that the plaintiff’s injury

occurred before the Executive Order was issued (and the Executive Order was, therefore,

inapplicable to the plaintiff’s claims), the decision does not address the circumstances of this

case—allegations that Defendants are liable for conduct that took place after the Executive Order

was issued. The Pennsylvania Court’s decision should therefore not be considered persuasive by

this Court when ruling on the Motion to Remand and Motions to Dismiss. 2

B.      The Pennsylvania decision is also inapposite because its analysis does not apply to
        Plaintiffs’ allegations in this case.

        Regarding the issue of federal question jurisdiction, the Pennsylvania Court acknowledges

“[a] federal issue is necessarily raised when ‘an element of the state law claim requires construction

of federal law,’” but the Court appears to have limited its analysis to its belief that the plaintiff’s

claims in that case merely referenced a federal statute or regulation. (See ECF 33-1, at *3 (“In

contrast, ‘[m]ere reference to federal statutes and regulations is insufficient to support federal

questions jurisdiction.’” (internal citations omitted)).) Plaintiffs in this case, however, expressly

allege Defendants were negligent because Defendants purportedly failed to “follow guidelines set

forth by the … Center for Disease Control (“CDC”) with regard to COVID-19 at the meatpacking

plant.” (ECF 14-1 at ¶ 29(e).) The Court in this case must therefore interpret the federal guidelines

set forth by the CDC with regard to COVID-19 in meatpacking plants, which is “an important

issue of federal law that sensibly belongs in a federal court.” Grable & Sons Metal Products, Inc.

v. Darue Eng'g & Mfg., 545 U.S. 308, 315, (2005).


2
  The Pennsylvania case is also inapplicable because it does not address the issues of the federal officer
removal statute or diversity jurisdiction due to the fraudulent joinder of individual defendants who owed
no duty to plaintiffs under the applicable state law—issues this Court must address in ruling on the Motion
to Remand. (See ECF 20 at 12-16, 21-25 (explaining that Defendants acted under the direction of federal
officers and the Court has diversity jurisdiction because the Individual Defendants were fraudulently
joined); see also ECF 1 at 9-18 (removing the case based on the federal officer removal statute, and diversity
jurisdiction and fraudulent joinder).)

Defendants’ Response to Plaintiffs’ Notice of Supplemental
Authority in Support of Plaintiffs’ Motion to Remand                                                   Page 3
 Case 2:20-cv-00263-Z-BR Document 35 Filed 04/16/21                         Page 4 of 5 PageID 733



                                               Conclusion

        For all the reasons explained above and in Defendants’ Response to Plaintiffs’ Motion to

Remand [ECF 20], Defendants respectfully request that Plaintiffs’ Motion to Remand be denied

and that Defendants be granted all other and further relief to which they are entitled either at law

or in equity.

                                                             Respectfully submitted,

                                                             /s/ Alexander Brauer
                                                             Alexander Brauer
                                                             Texas State Bar No. 24038780
                                                             abrauer@baileybrauer.com
                                                             Clayton E. Bailey
                                                             Texas State Bar No. 00796151
                                                             cbailey@baileybrauer.com
                                                             Benjamin L. Stewart
                                                             Texas State Bar No. 24046917
                                                             bstewart@baileybrauer.com
                                                             Adam Bell
                                                             Texas State Bar No. 24101500
                                                             abell@baileybrauer.com
                                                             BAILEY BRAUER PLLC
                                                             Campbell Centre I
                                                             8350 N. Central Expressway, Ste. 650
                                                             Dallas, Texas 75206
                                                             Telephone: (214) 360-7433
                                                             Facsimile: (214) 360-7435
                                                             -and-
                                                             Matt W. Sherwood
                                                             State Bar No. 24066063
                                                             msherwood@bf-law.com
                                                             BROWN & FORTUNATO, P.C.
                                                             905 S. Fillmore, Suite 400
                                                             Amarillo, TX 79101
                                                             Telephone: (806) 345-6300
                                                             Facsimile: (806) 345-6363

                                                             ATTORNEYS FOR DEFENDANT
                                                             SWIFT BEEF COMPANY



Defendants’ Response to Plaintiffs’ Notice of Supplemental
Authority in Support of Plaintiffs’ Motion to Remand                                                Page 4
 Case 2:20-cv-00263-Z-BR Document 35 Filed 04/16/21                        Page 5 of 5 PageID 734



                                   CERTIFICATE OF SERVICE
        On April 16, 2021, I filed the foregoing document with the clerk of court for the U.S.
District Court, Northern District of Texas. I hereby certify that I have served the document on all
counsel of record by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                                             /s/ Alexander Brauer
                                                             Alexander Brauer




Defendants’ Response to Plaintiffs’ Notice of Supplemental
Authority in Support of Plaintiffs’ Motion to Remand                                         Page 5
